TUCKETT, Justice:
Plaintiff initiated these proceedings, seeking a divorce from defendant. The defendant answered and filed a counterclaim alleging that he was entitled to a divorce. After the case was heard and a decision rendered, the plaintiff filed a motion to alter or amend the decree or, in the alternative, for a new trial. The trial court declined to grant a new trial, and the plaintiff appeals.
The trial court found that the plaintiff and the defendant had grounds for divorce and entered a decree awarding a divorce to each party. As a basis for reversal, plaintiff claims that the divorce should have been awarded to her alone and that the trial court failed to make an equitable distribution of the property of the marriage and that the alimony and support money awarded to her are insufficient.
The parties were married on April 3, 1948. Six children were born as issue of the marriage, two of which are dependant. Under the terms of the decree entered in these proceedings, plaintiff was awarded the care and custody of the minor children subject to reasonable rights of visitation by the defendant. Plaintiff was awarded the use of the home of the parties, which the court ordered to be sold upon the plaintiff’s remarriage, upon the plaintiff’s removal from the home, or upon the last child’s attaining her majority. The court also awarded to each of the parties one-half of their savings in the amount of $2,071.50. The court also awarded to plaintiff one-half of defendant’s 1974 bonus in the amount of $1,337 the 1964 Ford station wagon, the 1972 Ford truck and camper, together with the household furniture and other personal items and clothing. The court awarded to the plaintiff the sum of $300 per month as alimony and the sum of $150 per month per child as support for the children. The plaintiff was not awarded attorneys’ fees. The court awarded to the defendant one-half of the equity in the home at the time it is sold, one-half of his future bonuses, one-half of the savings, various items of personal property, and the retirement fund accumulated in connection with his employment, and certain insurance policies.
The court found that the defendant was earning the sum of $1,200 per month after withholding and deductions and that he customarily receives certain bonuses which are dependant on the level of business carried on by his employer. The plaintiff had worked as a secretary during the first two years of her marriage and as a door-to-door saleslady for approximately three years. The plaintiff sustained an injury to her left hand and wrist which interferes to some extent with her ability to type.
We have carefully reviewed the record in this case and we conclude that the record supports the court’s finding that each of the parties were entitled to a divorce.1 The prior decisions of this court have not *1240enunciated a rule that the property of a marriage must be divided by some formula nor has the court ruled that the wife is entitled to a fixed percentage of the husband’s income as alimony or support money. This court has recognized the principle that the trial court is entitled to a wide discretion in these matters and that discretion is not interfered with unless it appears from the record that the trial court has abused this discretion.2 After a careful review of all the record, we cannot say that the trial court abused its discretion, and we further find that the findings of the trial court are well within the guidelines established by our prior decisions. The findings and decree of the court below are affirmed. No costs awarded.
HENRIOD, C. J., and MAUGHAN, J., concur.
CROCKETT, J., concurs in the result.

. Knighton v. Knighton, 15 Utah 2d 55, 387 P.2d 91: Anderson v. Anderson, 18 Utah 2d 286, 422 P.2d 192.


. Wilson v. Wilson, 5 Utah 2d 79, 296 P.2d 977.